United States Court of Appeals
                      For the First Circuit

No. 12-1386

                     BANGOR GAS COMPANY, LLC,

                      Plaintiff, Appellant,

                                  v.

                H.Q. ENERGY SERVICES (U.S.) INC,

                       Defendant, Appellee.


                                ERRATA


     The opinion of this Court, issued on September 26, 2012,

should be amended as follows.

     On page 18, 3rd line of 2nd paragraph, delete extra space

between "to" and "avoid".

     On page 19, 2nd line of indented quotation, replace "(I)" with

"(i)".